Citation Nr: 0823357	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  07-18 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from October 1971 to August 
1979.  He died in August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying service connection for the 
cause of the veteran's death.  


FINDING OF FACT

The veteran died in August 2005, at age 53, due to cardio 
respiratory failure due to metastatic bronchogenic carcinoma.  
The fatal carcinoma was not a result of disease or injury 
incurred in service.  


CONCLUSION OF LAW

A service connected disability did not cause death or 
contribute substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.312 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing § 5103(a)-
compliant notice.  

In August 2005, notice was received by the claimant that 
complied with the requirements of Hupp.  The letter informed 
the claimant on what was required to support a claim for 
benefits, to include both claims already service-connected 
and claims not yet service-connected.  Therefore, the Board 
finds that proper notice was sent to the claimant in this 
case.  

Duty to Assist

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
or her in the procurement of service medical records and 
pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the veteran's service 
medical records and personnel records.  The record also 
contains private treatment records submitted by the 
appellant.  The death certificate has also been incorporated 
into the record of evidence.  Significantly, the appellant 
has not identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Service Connection for the Cause of the Veteran's Death

Laws and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service caused death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 2002).  

Service connection for the cause of the veteran's death may 
also be granted if the evidence shows that disability 
incurred in or aggravated by service contributed 
substantially or materially to cause death.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).  

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1988.  The DVB Circular was subsequently 
rescinded, but its basic guidelines were found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21, 
now reflected in M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Sub part ii, Chapter 2, Section C, Subsection (f).  

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
These guidelines further note that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, cancers of the larynx and pharynx, and cancers of the 
urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. 
Brown, 4 Vet. App.523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancers, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos 
exposure.  Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

Facts and Analysis

The death certificate shows that the veteran died in August 
2005, at age 53.  The cause of death was cardio respiratory 
failure due to metastatic bronchogenic carcinoma.  This is 
supported by the clinical records made before death occurred.  
However, the claimant contends that the veteran's cancer was 
a result of asbestos exposure during the veteran's active 
service.  There is no competent medical evidence connecting 
the fatal carcinoma to asbestos, and there is no evidence to 
establish that the veteran may have been exposed to asbestos 
during active service.  

The Board recognizes that the veteran did work on a naval 
ship while on active duty.  However, the evidence does not 
establish that the veteran worked in a shipyard, or worked in 
any occupation or location that would result in exposure to 
asbestos.  According to the available personnel records of 
the veteran, he worked as a requisition clerk in the supply 
response section and as a night clerk storekeeper as of 
October 1975.  The veteran then worked as the tool room 
supervisor aboard ship as of December 1976.  And finally, the 
veteran worked as the plant account property custody petty 
officer as of December 1977, where his duties were described 
as conducting inventories and maintaining inventory records.  

Despite the fact that the veteran worked aboard a ship in the 
navy, there is no evidence to suggest the veteran was ever 
exposed to asbestos.  A review of all of the veteran's 
service medical records establishes that the veteran did not 
suffer from respiratory ailments during service.  Likewise, 
there are no medical records in the claims file since the 
veteran's separation from active duty in August 1979 to 
suggest exposure to asbestos.  

The only medical evidence of record is from the discovery and 
treatment of the veteran's lung cancer in June and July of 
2005.  These records do not suggest that the veteran's lung 
cancer may be related to asbestos exposure.  In fact, the 
only suggestion that the veteran's illness is secondary to 
asbestos exposure is from the claimant.  The claimant, 
however, is not qualified to diagnose the veteran with a 
medical condition such as a lung disorder secondary to 
asbestos exposure.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Finding such a connection would be pure speculation 
by the Board.  

Additionally, the veteran filed a claim for service 
connection for his lung cancer in August 2005, which was not 
received by the Board until after his death.  In this claim, 
however, the veteran never alleged to VA that he was exposed 
to asbestos in service, or that his disability was related to 
asbestos exposure.  Since there is no evidence that the 
veteran was exposed to asbestos during active service, 
including an allegation of such exposure by the veteran, the 
Board would also be speculating if it found that the veteran 
was ever exposed to asbestos.  

The appellant has argued that the fact that the veteran 
worked on a ship in the navy should be enough to warrant the 
application of the benefit of the doubt doctrine, when 
considered in conjunction with a November 2005 letter from 
Dr. P.B.  This letter states that asbestos exposure and 
cigarette smoking both contribute to lung cancer.  However, 
while Dr. P.B. notes that the veteran has a history of 
asbestos exposure and cigarette smoking, it appears that Dr. 
P.B. is simply reciting what was told to him by the veteran 
or the veteran's wife.  There are no accompanying medical 
records or other documents accompanying this letter that 
disclose a history of asbestos exposure by the veteran.  When 
a doctor's statements are no more than a recitation of the 
veteran's personal beliefs, the statements are not probative 
in establishing that the veteran was ever exposed to 
asbestos.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of a lay history is not transformed 
into competent medical evidence merely because the 
transcriber is a medical professional).  Therefore, the Board 
does not find this letter to be persuasive.  

There is no evidence of record suggesting that the veteran 
was ever exposed to asbestos in service, or that the 
veteran's lung cancer is in any way related to asbestos.  As 
such, the preponderance of the evidence is against the claim, 
and the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The claim must be 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


